440 F.2d 1336
Jerry Mack DORROUGH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 30478 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprices, Incv.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
April 22, 1971.

W. B. West, III, Sam Coats, Dallas, Tex., for petitioner-appellant.
Eldon B. Mahon, U.S. Atty., William F. Sanderson, Jr., Charles D. Cabaniss, Asst. U.S. Atty., Dallas, Tex., for respondent-appellee.
Before GEWIN, GOLDBEGR, and DYER, Circuit Judges.
PER CURIAM:


1
Petitioner Jerry Mack Dorrough, a Fifth Circuit veteran, seeks once more to escape the finality of his much parsed conviction for robbing and placing in jeopardy the life of a federal postal employee in violation of 18 U.S.C.A. 2114.1  We have again scrutinized Dorrough's plea of guilty, and we find all his claims of imperfection without merit in light of our prior decisions.  See Dorrough v. United States, 5 Cir. 1967, 385 F.2d 887, aff'd en banc, 1968, 397 F.2d 811.


2
The judgment of the district court is affirmed.



1
 This case represents the fourth time Dorrough has challenged his guilty plea under 28 U.S.C.A. 2255.  See Dorrough v. United States, 5 Cir. 1964, 327 F.2d 667; Dorrough v. United States, 5 Cir. 1965, 344 F.2d 125; Dorrough v. United States, 5 Cir. 1967, 385 F.2d 887, aff'd en banc, 1968, 397 F.2d 811, cert. denied, 1969, 394 U.S. 1019, 89 S.Ct. 1637, 23 L.Ed.2d 44.  See also Dorrough v. State of Texas, 5 Cir. 1971, 440 F.2d 1063